DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of group I (claims 1-18 and species 2) in the reply filed on 10/22/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 19-20 have been amended to depend on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations wherein “…  a thermal expansion coefficient of from about 12 ppm/K to about 16 ppm/K..” is vague and indefinite. The examiner is  unclear on what the meaning of about 12 ppm/K to about 16 ppm/K. What number thats close to about 12 or 16 can fit in that range. Can 9/10 or 17/18 meet the claimed 
Regarding claim 3, the limitations wherein “…  a percentage of weight by binder resin….about 1 wt% to about 4%..” is vague and indefinite. The examiner is unclear on what the meaning of about 1 wt% to about 4%.”. What number that’s close to 1 or 4 can fit in that range. Can 0.5 or 5/6 meet the claimed limitations? Claim 12 is rejected on the same premise as independent claim 3 in which they depend on.
Regarding claims 19-20, because a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Claim 1 discloses the finished structural features of the claimed invention. Claims 19-20 that depend on claim 1 discloses similar finished structural features of the claimed invention but in method form; the combination of the claims together forms a single claim which claims both an apparatus and the method steps, making the combined claim indefinite. Also, claim 19 repeats substantially the same limitations as claim 1. note: If claim 19 is amended to an independent claim the original restriction that was sent will on 08/25/21 will be reinitiated.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 10-13 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (US 2019/0172623).
Regarding claim 1, Ito et al. (figures 1b- 6b and para 0059-0070) discloses a shaped article formed from a magnetic resin that contains a binder resin and a magnetic metal powder (see para 0069) and having a thermal expansion coefficient of from about 12 ppm/K to about 16 ppm/K (see para 0069), from -55°C to 150°C (note: since Ito shaped article of Ito et al. has a coefficient  in the range from about 12 ppm/K to about 16 ppm/K it would be capable of passing the heat impact test that ranges from -55°C to 150°C which meets the claimed limitations); a wire (34) wound around the shaped article (see para 0063); and terminal electrodes to which ends of the wire are connected (see para 0065).
Regarding claim 2, Ito et al. (para 0060 and para 0064) discloses wherein the binder resin is an epoxy-containing resin.(see para 0064)
Regarding claim 3, Ito et al. (para 0069) discloses wherein a percentage by weight of the binder resin in the shaped article is from about 1 wt% to about 4 wt%.
claim 4, Ito et al. (figure 1b) discloses a coating resin (40) that seals a portion of the wire wound around the shaped article.
Regarding claim 5, Ito et al. (para 0069) discloses wherein the coating resin has a thermal expansion coefficient of from about 12 ppm/K to about 16 ppm/K, from -55°C to 150°C. (note: since Ito shaped article of Ito et al. has a coefficient  in the range from about 12 ppm/K to about 16 ppm/K it would be capable of passing the heat impact test that ranges from -55°C to 150°C which meets the claimed limitations)
Regarding claim 6, Ito et al. (para 0060-0064) discloses wherein the coating resin is made of the same material as the magnetic resin.
Regarding claim 10, Ito et al. (para 0069) discloses wherein a percentage by weight of the binder resin in the shaped article is from about 1 wt% to about 4 wt%.
Regarding claim 11, Ito et al. (figure 1b) discloses a coating resin (40) that seals a portion of the wire wound around the shaped article.
Regarding claim 12, Ito et al. (figure 1b) discloses a coating resin (40) that seals a portion of the wire wound around the shaped article.
Regarding claim 13, Ito et al. (para 0060-0064) discloses wherein the coating resin is made of the same material as the magnetic resin.
Regarding claim 19, Ito et al. (para 0069) discloses the shaped article having the thermal expansion coefficient of from about 12 ppm/K to about 16 ppm/K, from -55°C to 150°C (note: since Ito shaped article of Ito et al. has a coefficient  in the range from about 12 ppm/K to about 16 ppm/K it would be capable of passing the heat impact test that ranges from -55°C to 150°C which meets the claimed limitations)

claim 20, Ito et al. (para 0069) discloses wherein a percentage by weight of the binder resin in the shaped article is from about 1 wt% to about 4 wt%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0172623) in view of Kitajima et al.(US 7,898,375).
Regarding claim 7 as applied to claim 4, Ito et al. (figures 1b- 6b and para 0059-0070) discloses the shaped article has a spindle section, around which the wire is wound, and a pair of flanges at ends of the spindle section; and when, in a cross-section of the shaped article and the coating resin extending along an axis of the spindle section. Ito et al. does not expressly discloses a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article and a second region as a region whose perimeter includes the line and a 
Kitajima et al.(figure 3) discloses a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article (see figure 3) and a second region as a region whose perimeter includes the line and a surface of the coating resin a percentage by area of the second region to the first region is larger than about 5%. (see figure 3). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article and a second region as a region whose perimeter includes the line and a surface of the coating resin, a percentage by area of the second region to the first region is larger than about 5% as taught by Kitajima et al to the inductive device of Ito et al. so as to reduce the thickness the of the inductive device and making it more compact which saves space on the printed circuit board; thereby saves in valuable production cost.
Regarding claim 8, Ito et al. (para 0065) discloses wherein the terminal electrodes are on one of the pair of flanges.
Regarding claim 14 as applied to claim 5, Ito et al. (figures 1b- 6b and para 0059-0070) discloses the shaped article has a spindle section, around which the wire is wound, and a pair of flanges at ends of the spindle section; and when, in a cross-section of the shaped article and the coating resin extending along an axis of the spindle section. Ito et al. does not expressly discloses a first region is defined as a 
Kitajima et al.(figure 3) discloses a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article (see figure 3) and a second region as a region whose perimeter includes the line and a surface of the coating resin a percentage by area of the second region to the first region is larger than about 5%. (see figure 3). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article and a second region as a region whose perimeter includes the line and a surface of the coating resin, a percentage by area of the second region to the first region is larger than about 5% as taught by Kitajima et al to the inductive device of Ito et al. so as to reduce the thickness the of the inductive device and making it more compact which saves space on the printed circuit board; thereby saves in valuable production cost.
Regarding claim 15 as applied to claim 6, Ito et al. (figures 1b- 6b and para 0059-0070) discloses the shaped article has a spindle section, around which the wire is wound, and a pair of flanges at ends of the spindle section; and when, in a cross-section of the shaped article and the coating resin extending along an axis of the spindle section. Ito et al. does not expressly discloses a first region is defined as a 
Kitajima et al.(figure 3) discloses a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article (see figure 3) and a second region as a region whose perimeter includes the line and a surface of the coating resin a percentage by area of the second region to the first region is larger than about 5%. (see figure 3). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design a first region is defined as a region enclosed by a line that connects ends of the flanges and by a surface of the shaped article and a second region as a region whose perimeter includes the line and a surface of the coating resin, a percentage by area of the second region to the first region is larger than about 5% as taught by Kitajima et al to the inductive device of Ito et al. so as to reduce the thickness the of the inductive device and making it more compact which saves space on the printed circuit board; thereby saves in valuable production cost.


3.	Claims 9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2019/0172623) in view of Mamoru et al.(CN 102800456).
claim 9 as applied to claim 1, Ito et al. (figures 1b- 6b and para 0059-0070) discloses all the limitations as noted above but does not expressly discloses an oxide coating covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating.
 Ito et al.(figure 3 para 0051 and para 0083) discloses an oxide coating (10) covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating(see para 0083).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein as taught by Mamoru et al. to the inductive device of Ito et al. so as to prevent the core from being damage/defecting and improving the connection between the printed circuit board and the inductive device.
Regarding claim 16 as applied to claim 2, Ito et al. (figures 1b- 6b and para 0059-0070) discloses all the limitations as noted above but does not expressly discloses an oxide coating covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating.
 Ito et al.(figure 3 para 0051 and para 0083) discloses an oxide coating (10) covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating(see para 0083).

Regarding claim 17 as applied to claim 3, Ito et al. (figures 1b- 6b and para 0059-0070) discloses all the limitations as noted above but does not expressly discloses an oxide coating covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating.
 Ito et al.(figure 3 para 0051 and para 0083) discloses an oxide coating (10) covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating(see para 0083).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein as taught by Mamoru et al. to the inductive device of Ito et al. so as to prevent the core from being damage/defecting and improving the connection between the printed circuit board and the inductive device.
Regarding claim 18 as applied to claim 4, Ito et al. (figures 1b- 6b and para 0059-0070) discloses all the limitations as noted above but does not expressly discloses an oxide coating covering at least part of a surface of the shaped article, wherein the 
 Ito et al.(figure 3 para 0051 and para 0083) discloses an oxide coating (10) covering at least part of a surface of the shaped article, wherein the terminal electrodes include an oxygen-compatible metal layer as a base layer formed on a surface of the oxide coating(see para 0083).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein as taught by Mamoru et al. to the inductive device of Ito et al. so as to prevent the core from being damage/defecting and improving the connection between the printed circuit board and the inductive device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD HINSON/Primary Examiner, Art Unit 2837